Slip Op. 18 - 

                 UNITED STATES COURT OF INTERNATIONAL TRADE



 हZDEMIR BORU SAN. VE TIC. LTD. STI.,

         Plaintiff,

 v.

 UNITED STATES,
                                                     Before: Gary S. Katzmann, Judge
         Defendant,
                                                     Court No. 16-00206
         and

 ATLAS TUBE and
 INDEPENDENCE TUBE CORPORATION,

         Defendant-Intervenors.



                                           JUDGMENT

       The Court has reviewed the United States Department of Commerce’s Final Results of

Redetermination Pursuant to Court Remand dated December 12, 2017, ECF No. 59 (“Remand

Results”), in this action, in which Commerce complied with the Court’s opinion and remand order

of October 16, 2017, हzdemir Boru San. ve Tic. Ltd. Sti. v. United States, Court No. 16-00206,

Slip Op. 17-142, 41 CIT ___, ___ F. Supp. 3d ___ (Oct. 16, 2017). Commerce recited the Court’s

holding in the prior opinion and remand order: “if [Commerce] chooses to maintain its Land for

Less than Adequate Remuneration (LTAR) benchmark calculation on remand, it must explain the

following: (1) why the high prices for the Istanbul and Yalova Altinova (Yalova) land parcels are

not aberrational, and how a simple average of all the land parcel prices used in the land benchmark

calculation (i.e., the dataset) successfully moderates the price disparities; (2) whether the Istanbul
Court No. 16-00206                                                                            Page 2


and Yalova land parcels are located in more highly developed areas of Turkey and how that affects

the Department’s analysis; and (3) why the future usage of the land parcels (i.e., “investment land

for industrial usage”) is relevant under the applicable provisions of the statute and the regulations.”

Remand Results at 1–2. On remand, Commerce determined that “there is a reasonable basis for

treating the Istanbul and Yalova land parcels as outliers because (1) the prices of these parcels

deviate substantially from the other prices in the dataset, and consequently, (2) the average price

of the land parcels in the benchmark is skewed if the Istabul and Yalova land parcels are not

removed from the dataset.” Id. at 2. Commerce accordingly removed the two parcels from the

dataset, and thus found moot “the other issues raised by the Court, namely the relative levels of

development of the land parcels in the benchmark, the importance of a land parcel’s future usage

in [Commerce’s] benchmark selection, and issues involving comparability[.]” Id.

       &RXQVHO IRU SODLQWLII हzdemir and defendant-intervenors Atlas Tube and Independence

Tube Corporation have represented that they have no comments on the Remand Results. See Joint

Status Report, Jan. 29, 2018, ECF No. 63.

       Now, therefore, upon consideration of the foregoing, it is hereby

       ORDERED that the Remand Results are sustained, and this case is dismissed.


                                                                     /s/     Gary S. Katzmann
                                                                              Judge
Dated: )HEUXDU\, 2018
       New York, New York